DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The office Action is in response to amendment filed on 12/14/2021.     
				
				Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 12/23/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
3.	In the amendment filed on 12/14/2021,  claims 1 -21 have been amended, Claims 1-21 are pending in the present application.

Allowable Subject Matter
4. 	Claims 1-21 are allowed.

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:


           2).	As stated in the non-final rejection 09/15/2021, claims 1-21 are allowable subject matter if the 101 rejection is overcome.
3).	For independent claim 1, the main reason for allowance in conjunction with all the other claim limitations is that the unique way to design a portable vision enhancement have a housing adapted to user’s head, and generate data representing user’ action which including first option to have assistive operational modes, second option to have therapeutic operational modes and third option to have diagnostic modes; such unique way is allowable.
The prior arts Barnes et al. (US 20120212594) and in view of Haddick et al. (US 20120249797) teaches all other features but the above differentiating one.  There is no evidence that any other prior art teaches the aforementioned limitations and it is not obvious to further modify the technique of Barnes and Haddick to achieve the same invention as claimed in the instant claim.
Claims 2-21 are allowed due to their dependency on claim 1. 

6.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423